Citation Nr: 9902144	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  94-03 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right shoulder, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased rating for degenerative disc 
disease, L5-S1, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for arteriosclerotic 
heart disease (ASHD) (previously rated as hypertension), 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

William L. Pine


REMAND

The appellant had active service from January 1956 to January 
1959 and from May 1961 to December 1980.

This appeal is from a September 1993 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  The Board of Veterans Appeals (Board) 
remanded the case to the RO in August 1996.  The remand 
remains substantially incomplete.  In addition, the record of 
adjudication is incomplete.

Pages 1 and 2 of the June 1998 rating decision are not in the 
claims folder.  Page three of the rating decision shows a 
disability denominated, ARTERIOSCLEROTIC HEART DISEASE 
(PREVCIOUSLY [sic] RATED UNDER DIAGNOSTIC CODE 7101 
HYPERTENSION).  The reasoning for the action is 
indiscernible without the missing pages of the rating action.

The Boards August 1996 remand instructed the RO to address 
the issue of service connection for heart disease secondary 
to service-connected hypertension.  Neither the VA 
examination report of November 1996 nor the 2D-echocardiogram 
report of January 1997 includes an opinion relating ASHD to 
the service-connected hypertension.  Nonetheless, the RO 
apparently either effected an award of service connection for 
ASHD, or found there was a change in diagnosis from the 
previously diagnosed service-connected hypertension.  See 
38 C.F.R. § 4.13 (1998).

The April 1993 hospital report from Maxwell Air Force Base 
listed both atherosclerotic vascular heart disease and 
hypertensive cardiovascular disease among the appellants 
diagnoses.  The Board cannot distinguish among these 
diagnoses from the available record or determine whether any 
of them are secondary to or are the same as the service-
connected hypertension.  Finally, without a medical opinion 
about the relationships among these diagnoses, the Board 
cannot determine whether to rate the disability under 
diagnostic code 7005, 7007, or 7101, or whether separate 
ratings may be effected without pyramiding.

The Board remanded the issues of increased rating of right 
shoulder and lumbar disc disorders in August 1996.  The 
remand was to obtain information necessary to apply 
regulations pertinent to rating orthopedic disabilities, see 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and to obtain more information about the 
degenerative disc disease.

The November 1996 VA examination of the right shoulder stated 
that requested tests were not performed.  If the tests were 
not performed because they were considered unnecessary, the 
examiner is asked to so state.  Additionally, after stating 
that left shoulder x-ray findings were normal, the examiner 
stated he could not confirm the existing diagnosis of 
degenerative joint disease in the right shoulder.  The Board 
cannot determine from the report whether it contains a 
typographical error, or if the examiner looked at a picture 
of the left shoulder to assess pathology in the right 
shoulder.  No x-ray report is of record.  Finally, the 
examination report was uninformative about such factors of 
disability as excess fatigability.  38 C.F.R. § 4.45(d) 
(1998).

The appellants L5-S1 degenerative disc disease is rated 
according to the rating criteria for intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  
The different rating levels under that code depend on 
possibly subtle distinctions between recurring symptoms, 
recurring symptoms with intermittent relief, and persistent 
symptoms.  The appellant reported he often needs a cane 
because of pain.  The examiner did not ask how often.  How 
often he needs a cane, for how long, and whether the pain is 
radicular, articular, or muscular may determine both the 
proper diagnostic code and the proper rating.

The prior remand set out a list of specific questions to 
which the Board needs the answer.  The RO must persist in 
seeking the needed answers until they are obtained.  
38 C.F.R. § 4.2 (1998).  The Boards August 1996 remand 
created rights in the appellant to have done what the remand 
ordered.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  If 
an examiner determines that the information requested is not 
medically ascertainable by any means, the examiner should 
explicitly so state.  If the determination may be made, but 
it requires testing equipment or facilities that are not 
available to the examiner in the location of the examination, 
the examiner should so state, and the RO should make 
arrangements to have the veteran examined in a facility that 
does have the necessary equipment and qualified medical 
personnel to render opinions addressing the relevant 
questions.  While the requirements of the examinations may be 
burdensome, they are only those set forth in VAs regulations 
and under controlling case law.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder 
pages 1 and 2 of the June 9, 1998, rating 
decision.

2.  Obtain a medical opinion, based on 
thorough review of the claims folder, 
about the relationships among the 
service-connected hypertension, and the 
several other cardiac or cardiovascular 
diagnoses appearing in the record: 
atherosclerotic vascular heart disease 
and hypertensive cardiovascular shown in 
the Maxwell Air Force Base narrative 
summary of April 1993; arteriosclerotic 
cardiovascular disease shown in the March 
1993 VA examination report; and 
arteriosclerotic heart disease shown in 
the November 1996 VA examination report.  
The reviewer should opine whether any of 
these are secondary to the service-
connected hypertension, and he or she 
should articulate whether any of the 
diagnostic terminology is synonymous with 
other of the diagnostic terminology.  
Finally, the examiner should state 
whether, from a medical point of view, 
evaluation of disability due to 
arteriosclerotic heart disease 
(Diagnostic Code 7005), hypertensive 
heart disease (Diagnostic Code 7007), and 
hypertensive vascular disease (Diagnostic 
Code 7101) would constitute evaluation of 
the same disability under various 
diagnoses.  Any examination necessary to 
enable the opinion writer to provide the 
required opinions must be performed.  
Associate any information obtained with 
the claims folder.

3.  Schedule the appellant for a VA 
orthopedic examination of the lumbosacral 
spine and right shoulder.  All necessary 
tests are to be done, and the test 
results are to be associated with the 
examination reports.  If any tests are 
considered warranted by the examiner, 
they are to be done.  The November 1996 
examination report indicated that ANA, 
rheumatoid factor, uric acid, 
sedimentation rate, and right shoulder x-
ray, were to be done.  No x-ray report is 
associated with the examination report, 
nor were the other tests done.  If there 
is a need for such tests, they should be 
done.  If there is no need for the tests, 
other than the x-ray, the examiner should 
explicitly state that the tests are 
unnecessary and should state why they are 
unnecessary.  The examiner should discuss 
the significance of the uric acid test 
performed in March 1997.  The examiner 
should explicitly address impairment of 
both right shoulder and lumbosacral spine 
caused by (1) weakened movement, 
including movement against varying 
resistance (with gravity, against 
gravity, against moderate resistance, 
against strong resistance); (2) excess 
fatigability with use (endurance); (3) 
incoordination; (4) painful motion; and 
(5) pain with use.  The extent of limited 
motion resulting from these factors 
should be included in the report, 
expressed in degrees of range of motion.  
Clinical interview should inquire whether 
there are flare-ups in either the right 
shoulder or the intervertebral disc.  If 
the appellant reports either, the 
examiner should inquire of the frequency, 
duration, and what precipitates them.  
Regarding the L5-S1 degenerative disc 
disease, the examiner should clarify 
whether exacerbations are of neurologic 
symptoms, joint pain, muscle pain, or a 
combination of them.  The examiner should 
give an opinion as to whether pain could 
further limit functional ability during 
flare-ups, and if so, how much.  

If it is not feasible for the examiner to 
render any requested opinion, the 
examiner should so state and should 
explain the reason.  If any ordered tests 
are not performed, the report should 
state the reason.  The claims folder 
should be available to the examiner in 
conjunction with the examination.

4.  Thereafter, review the claims folder 
and be sure that all examination reports 
and medical records reviews are complete, 
to include assuring that requested 
medical opinions are provided or clear 
reasons given if such opinions cannot be 
provided.  If any examiner indicates that 
an opinion cannot be rendered because of 
lack of proper testing facilities or 
equipment or of personnel properly 
trained to make the assessment required, 
make arrangements for further examination 
and testing of the veteran at a facility 
at which the necessary evaluation can be 
accomplished.  

5.  Thereafter, readjudicate (1) the 
claim for increased rating for ASHD 
(previously rated as hypertension), 
including a determination whether any 
other diagnosed cardiac or cardiovascular 
disease constitutes an progression of a 
single disability as that previously 
rated as hypertension, and including a 
determination whether any cardiac or 
cardiovascular disabilities found to be a 
development of the disability originally 
rated as hypertension may be separately 
rated from others without pyramiding, see 
38 C.F.R. § 4.14 (1998); (2) increased 
rating of the right shoulder; and (3) L5-
S1 disc disabilities.  Readjudication of 
the right shoulder and of the L5-S1 
disabilities should articulate the 
consideration of the factors described in 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  If 
any part of the claims remain denied 
provide the appellant and his 
representative a supplemental statement 
of the case and afford them an 
appropriate amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The appellant 
and his representative are free to furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose 
of this REMAND is to obtain additional information and to 
afford due process.  No inference should be drawn regarding 
the final disposition of the claim because of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
